91 Mich. App. 655 (1979)
283 N.W.2d 779
CAPITAL CITIES BROADCASTING CORPORATION
v.
TENTH DISTRICT JUDGE
Docket No. 78-4328.
Michigan Court of Appeals.
Decided August 2, 1979.
Sullivan, Hamilton, Ryan, Schulz & Woodruff, P.C., for plaintiff.
James Norlander, Prosecuting Attorney, and John H. McFarlane, Assistant Prosecuting Attorney, for defendant.
Before: R.B. BURNS, P.J., and D.E. HOLBROOK, JR. and B.D. BRUDICK,[*] JJ.
PER CURIAM.
Plaintiff appeals from a decision of the circuit court dismissing its complaint which sought an order of superintending control to compel defendant to grant plaintiff access to certain documents alleged to be public records. More particularly, it sought to compel the district court to conduct a hearing before refusing inspection of *657 warrants authorizing electronic surveillance of a specific defendant's cell, and the affidavits supporting those warrants.
After a petition for rehearing, the circuit court remanded the matter to district court for findings of fact. The district court found that the warrants and affidavits in question were public court documents and, as such, were normally available for public inspection. The court also found that there was no longer any reason to deny the plaintiff access to the documents. The findings came approximately six months after the plaintiff's original request for access to the documents.
Freedom of the press and the public nature of court documents require a hearing, open to all interested parties, before inspection of public court documents may be denied. The purpose of this hearing is to explore the constitutional and statutory validity of any proffered justifications for noninspection and to determine whether any alternative and less restrictive mechanisms than complete suppression exist. See Detroit Free Press v Macomb Circuit Judge, 405 Mich 544; 275 NW2d 482 (1979), GCR 1963, 907(2). See also Nebraska Press Ass'n v Stuart, 427 US 539; 96 S Ct 2791; 49 L Ed 2d 683 (1976), Northwest Publications, Inc v Anderson, 259 NW2d 254 (Minn, 1977).
In the instant case the circuit court should have assumed superintending control upon a finding that the district court had denied access to public court documents without a hearing. Although the documents have now been released, the issue is not moot because it is capable of repetition and yet may evade review. Grano v Ortisi, 86 Mich App 482; 272 NW2d 693 (1978).
Reversed.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.